Citation Nr: 1218296	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-00 804	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Whether the Veteran filed a timely notice of disagreement (NOD) to a September 2006 RO decision that denied entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from September 1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2008 RO determination that found that a timely (NOD) had not been received regarding a September 2009 RO rating decision that, in pertinent part, denied service connection for a left eye disorder.  In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 7, 2006, the RO sent notice to the Veteran of its September 2006 decision that denied entitlement to service connection for a left eye disorder.  

2.  An NOD to the September 2006 RO decision was received by the RO on February 19, 2007.  


CONCLUSION OF LAW

The Veteran filed a timely NOD to a September 2006 RO decision that denied entitlement to service connection for a left eye disorder.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 20.302, 20.305 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has determined that the Veteran submitted an NOD to a September 2006 RO decision that denied entitlement to service connection for a left eye disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Appellate review will be initiated by an NOD and completed by a substantive appeal after a statement of the case is furnished.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  In addition, an NOD shall be filed within one year from the date of the mailing of notice of the result of initial review or determination.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Such notice must be in writing and be filed with the activity which entered the determination, usually referred to as the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 7105(b)(1); 38 C.F.R. §§ 20.201, 20.300.  

An NOD postmarked before the expiration of the one-year period will be accepted as timely filed.  38 U.S.C.A. § 7105(b)(1).  When these rules require that any document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating the 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305(a).  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).  

The NOD may be filed by the claimant, the claimant's legal guardian, or such accredited representative, attorney, or authorized agent as may be selected by the claimant or legal guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301.

The threshold question to be answered is whether the appellant submitted a timely and valid NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

An NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction (AOJ), i.e. the RO; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ decision; and (5) be filed by the claimant or the claimant's authorized representative.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201.  The NOD and substantive appeal must be filed with the agency of original jurisdiction which issued the notice of the determination being appealed.  38 C.F.R. § 20.300.  

A valid NOD must merely express dissatisfaction with the RO decision; it need not identify the specific errors of fact or law.  Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998).  VA is generally required to liberally interpret communications from claimants.  

By a September 2006 rating decision, the RO denied entitlement to service connection for a left eye disorder.  The RO sent notice of the September 2006 decision to the Veteran on September 7, 2006.  

On October 19, 2006, the Veteran filed a notice of disagreement as to another issue (service connection for bilateral hearing loss) that was also denied pursuant to the September 2006 RO decision.  He also filed an additional claim for entitlement to service connection (for tinnitus) at that time.  He did not refer to his claim for entitlement to service connection for a left eye disorder.  

An October 2006 VA progress note indicates that the Veteran had complaints including chronic blurred vision without acute changes.  The diagnoses included diabetes.  It was noted that the Veteran would be referred to the eye clinic.  

An October 2006 VA consultation sheet notes that a consultation was requested for ongoing care for eye pathology.  The examiner reported that the Veteran complained of blurred vision chronically without acute changes.  The examiner stated that the Veteran also appeared to have cataracts in both eyes.  It was also noted that the Veteran's diabetes was under better control.  The examiner indicated that the Veteran had been seen in the eye clinic in 2004.  

A subsequent October 2006 VA consultation sheet indicates that no consultation results were available.  

On February 19, 2007, the RO received a statement from the Veteran that essentially expressed his disagreement with the September 2006 RO decision that denied entitlement to service connection for a left eye disorder.  The Veteran indicated that when got out of service, he applied for "two good paying jobs" and that he failed hearing and eye tests with both organizations.  The Veteran stated that he needed to obtain eye glasses in order to get a job.  He maintained that he knew that such problems, apparently referring to his left eye disorder and bilateral hearing loss, had occurred while he served his country because he had undergone a strict physical in order to join the airborne division.  

A December 2007 VA treatment entry notes that the Veteran was seen and cared for under the supervision of an attending physician.  The assessment was likely amblyopia of the left eye.  The examiner reported that the Veteran's cataract was mild, likely not visually significant, and that there was no retinal pathology.  The examiner stated that the Veteran had a normal optical coherence tomography test and that the Humphrey visual field was also normal.  The examiner indicated that refraction was not available and that the Veteran likely would not be able to improve his visual acuity in his left eye, but that he could improve his visual acuity in his right eye with glasses.  

In a May 2008 partially illegible addendum to the December 2007 treatment entry, the examiner reported that the Veteran had a scar of the right cornea.  

On May 28, 2008, the Veteran filed a VA Form 9.  He indicated that he was appealing due to his "eyes".  In an accompanying statement, the Veteran reported that he was denied service connection for an injury to his left eye on "November 23, 2005."  The Veteran maintained that when he was discharged from the Army in 1957, he signed up for school in 1958 and that he had to obtain glasses in order to read books.  He stated that he did not become diabetic until 1992.  He reported that around December 1957, as well as the first part of 1958, he looked for work and that he did not pass the physicals because of his vision problems and hearing problems.  

The Veteran submitted the October 2006 VA progress note and consultation sheets, as well as the December 2007 VA treatment entry, to include the May 2008 addendum, with the May 28, 2008 VA Form 9.  

A July 2008 RO decision found that a timely NOD had not been received regarding the September 2006 RO decision that, in pertinent part, denied service connection for a left eye disorder.  The RO determined that the Veteran's NOD, as to that issue, was received on May 28, 2008.  

In an August 2008 notice of disagreement, the Veteran reported that in 2006, he was sent to a VA facility to have his eyes examined.  He stated that he was seen by a nurse who found something in his eye and that he was subsequently seen by an optometrist and was told that he needed glasses.  The Veteran reported that around February 2007, he was seen by another VA physician and that an appointment was made for him in November 2007.  He indicated that in November 2007, he was seen by three doctors and told that his left eye was damaged and that there was a scar in his right eye.  The Veteran stated that he was not able to appeal sooner due to his VA treatment.  

At the April 2012 Board hearing, the Veteran's representative reported that the Veteran lost contact with his representative and was dealing with VA directly.  The representative indicated that during the ensuing time, the Veteran was unaware of, or he forgot or misplaced, the letter telling him he had one year to appeal the (September 2006) RO decision.  

The Board finds that the February 19, 2007, statement of the Veteran can be liberally construed as an NOD with the RO's September 2006 denial of service connection for a left eye disorder.  Although the February 19, 2007, statement, dealt primarily with another issue (the Veteran's claim for service connection for bilateral hearing loss), the Board interprets that statement as an NOD, especially in light of the fact that he reported some of same information in a statement with the May 28, 2008 VA Form 9, that was later accepted by the RO as an NOD.  The correspondence satisfies the general requirements for an NOD as it is in writing, and it expresses dissatisfaction with the adverse decision.  The Board additionally finds that the NOD was timely because it was filed within the requisite one-year time period following the adverse decision.  38 C.F.R. §§ 20.302.  

Additionally, the Board notes that subsequent to the September 2006 RO decision, October 2006 VA treatment reports show that the Veteran was treated for left and right eye problems.  The Board notes that the October 2006 VA treatment reports are dated within one year of the September 2006 RO decision that denied service connection for a left eye disorder.  Therefore, the Board finds that the September 2006 RO decision that denied entitlement to a left eye disorder was not final as to that issue.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The Board finds that the Veteran's NOD to the September 2006 RO decision was filed within one year of the September 7, 2007, notification of that decision.  Accordingly, the case will be remanded for the RO to issue a statement of the case as to the issue of entitlement to service connection for a left eye disorder.  


ORDER

The Veteran filed a timely NOD to a September 2006 RO decision that denied entitlement to service connection for a left eye disorder.  

REMAND

As the Board has found that the Veteran filed a timely NOD to a September 2006 RO decision that, in pertinent part, denied entitlement to service connection for a left eye disorder, he must be issued a statement of the case.  The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this claim is being remanded for issuance of a statement of the case and to give the veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue a statement of the case to the Veteran and his representative as to the issue of entitlement to service connection for a left eye disorder, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


